                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          AMGUARD INSURANCE COMPANY and
                                      7   WESTGUARD INSURANCE COMPANY

                                      8
                                                                  UNITED STATES DISTRICT COURT
                                      9
                                                                 EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                          DON JUAN FOODS, INC., a California          Case No. 1:20-cv-00499-NONE-SKO
   275 Battery Street, Suite 2000




                                     12   Corporation,
     San Francisco, CA 94111




                                                                                      THIRD STIPULATION TO
                                     13                            Plaintiff,         EXTEND THE LITIGATION
                                                                                      DEADLINES; ORDER
                                     14         v.
                                                                                      (Doc. 32)
                                     15   AMGUARD INSURANCE COMPANY, a
                                          Pennsylvania Corporation; WESTGUARD         Accompanying Document:
                                     16   INSURANCE COMPANY, a Pennsylvania           Declaration of Mathew S. Foy
                                          Corporation; and DOES 1-20 inclusive,
                                     17
                                                                   Defendants.
                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                               -1-
                                                     THIRD STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                      1           Plaintiff Don Juan Foods, Inc. (“Plaintiff”) and Defendants AmGUARD Insurance

                                      2   Company and WestGUARD Insurance Company (“Defendants”) (collectively “the Parties”)

                                      3   stipulate as follows:

                                      4           WHEREAS, on July 7, 2020, this Court issued a Scheduling Order setting forth deadlines.

                                      5           WHEREAS, on November 3, 2020, this Court granted the Parties’ stipulation to extend the

                                      6   deadlines for expert discovery.

                                      7           WHEREAS, on December 28, 2020, the Parties filed a Stipulation to Modify Scheduling

                                      8   Order to Extend the Litigation Deadlines.

                                      9           WHEREAS, on January 18, 2021, this Court granted the Parties’ Stipulation of December
                                     10   28, 2020.

                                     11           WHEREAS, on March 4, 2021, the Parties filed a Second Stipulation to Modify Scheduling
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Order to Extend the Litigation Deadlines to allow time to complete mediation and to account for
     San Francisco, CA 94111




                                     13   potential delays in discovery due to the COVID-19 pandemic.

                                     14           WHEREAS, on March 8, 2021, this Court granted the Parties’ Stipulation of March 4,

                                     15   2021.

                                     16           WHEREAS, the Parties participated in mediation on May 18, 2021. While the mediation

                                     17   was not successful, the Parties have agreed that it is in their best interest to permit further

                                     18   investigation of certain claims in the litigation, and to pursue a further mediation after completion

                                     19   of such investigation. (Declaration of Mathew S. Foy (“Foy Decl.”) at ¶ 2.)
                                     20           WHEREAS, the Parties have met and conferred and agree that in order to allow time to

                                     21   complete investigation of certain claims and to participate in a further mediation, and in the

                                     22   interests of justice and to promote judicial economy, that the litigation deadlines in this action

                                     23   should be further continued. (Foy Decl. at ¶ 3.)

                                     24           WHEREAS, based on the foregoing, the Parties seek to continue the current litigation

                                     25   deadlines in this action as follows:

                                     26
                                          EVENT                                  CURRENT DEADLINE            PROPOSED DEADLINE
                                     27
                                          Non-Expert Discovery                   August 16, 2021             December 13, 2021
                                     28

                                                                                -2-
                                                      THIRD STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                      1
                                          EVENT                             CURRENT DEADLINE            PROPOSED DEADLINE
                                      2
                                          Designation of Opening Experts July 12, 2021                  November 12, 2021
                                      3   with Reports

                                      4   Designation of Rebuttal Experts   July 26, 2021               November 22, 2021
                                          with Reports
                                      5
                                          Expert Discovery Cutoff           October 11, 2021            February 11, 2022
                                      6
                                          Non-Dispositive Motion Filing     October 25, 2021            February 25, 2022
                                      7   Non-Dispositive Motion Hearing December 1, 2021               April 1, 2022
                                      8   Dispositive Motion Filing         October 25, 2021            February 25, 2022
                                      9   Dispositive Motion Hearing        According to Local Rules    According to Local Rules
                                     10   Pre-Trial Conference              February 2, 2022            June 2, 2022
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                IT IS SO STIPULATED.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14   Dated: June 1, 2021                         GORDON REES SCULLY MANSUKHANI,
                                                                                      LLP
                                     15

                                     16                                               By /s/ Mathew S. Foy
                                                                                            Matthew S. Foy
                                     17                                                     Jennifer N. Wahlgren
                                                                                      Attorneys for Defendants
                                     18                                               AMGUARD INSURANCE COMPANY and
                                     19                                               WESTGUARD INSURANCE COMPANY

                                     20
                                          Dated: June 1, 2021                         MERLIN LAW GROUP, P.A.
                                     21

                                     22                                               By /s/ Courtney Abrams (as authorized on 6.1.21)
                                                                                            Michael J. Ponzo
                                     23                                                     Courtney Abrams
                                                                                      Attorneys for Plaintiff
                                     24                                               DON JUAN FOODS, INC.
                                     25

                                     26
                                     27

                                     28

                                                                            -3-
                                                  THIRD STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
                                      1                                                       ORDER

                                      2            Pursuant to the foregoing Stipulation by the Parties (Doc. 32), and for good cause shown,

                                      3   Fed. R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that the current litigation deadlines be

                                      4   continued as follows:

                                      5

                                      6   EVENT                                    CURRENT DEADLINE                    NEW DEADLINE

                                      7   Non-Expert Discovery                     August 16, 2021                     December 13, 2021

                                      8   Designation of Opening Experts July 12, 2021                                 November 12, 2021
                                          with Reports
                                      9
                                          Designation of Rebuttal Experts          July 26, 2021                       November 22, 2021
                                     10   with Reports

                                     11   Expert Discovery Cutoff                  October 11, 2021                    February 11, 2022
Gordon Rees Scully Mansukhani, LLP




                                          Non-Dispositive Motion Filing            October 25, 2021                    February 25, 2022
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Non-Dispositive Motion Hearing December 1, 2021                              April 6, 20221

                                     14   Dispositive Motion Filing                October 25, 2021                    February 25, 2022

                                     15   Dispositive Motion Hearing               According to Local Rules            According to Local Rules

                                     16   Pre-Trial Conference                     February 2, 2022                    June 7, 2022 at 8:15 a.m.2

                                     17
                                          IT IS SO ORDERED.
                                     18

                                     19   Dated:      June 2, 2021                                              /s/   Sheila K. Oberto                   .
                                     20                                                             UNITED STATES MAGISTRATE JUDGE

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27
                                          1
                                           Magistrate Judge Sheila K. Oberto hears civil motions on Wednesdays at 9:30 a.m.
                                          2
                                     28    The parties requested a new pre-trial conference date of June 2, 2022, but due to the press of business, the Court
                                          continues the pre-trial conference to June 7, 2022.

                                                                               -4-
                                                     THIRD STIPULATION TO EXTEND LITIGATION DEADLINES; ORDER
